               Case 2:19-cr-00200-RSM Document 28 Filed 07/20/20 Page 1 of 2




 1                                                               The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                        NO. CR19-200-RSM
11
                                                      ORDER CONTINUING TRIAL
12                                   Plaintiff,
                                                      DATE
13                           v.
14
     THOMAS RAYMOND BRADLEY DAY,
15                                   Defendant.
16
17
            THIS COURT having considered the motion of the government for an Order
18
     Addressing the Continuance of the Trial Date, and the facts set forth therein, and General
19
     Order 08-20 and earlier Orders of the United States District Court for the Western District of
20
     Washington addressing measures to reduce the spread and health risks from COVID-19,
21
     which is incorporated herein by reference, hereby FINDS as follows:
22
23          1. In light of the recommendations made by the Centers for Disease Control and

24              Prevention (CDC) and Public Health for Seattle and King County regarding social

25              distancing measures required to stop the spread of this disease, it is not possible at

26              this time to proceed with a jury trial on the currently scheduled date of August 10,

27              2020.

28


      Order Continuing Trial
      United States v. Day, CR19-200-RSM – 1
               Case 2:19-cr-00200-RSM Document 28 Filed 07/20/20 Page 2 of 2




 1          2. Further, because of the recommendations that individuals at higher risk of
 2              contracting this disease – including individuals with underlying health conditions,
 3              individuals age 60 and older, and individuals who are pregnant – avoid large
 4              groups of people, at this time, it would be difficult, if not impossible, to get a jury
 5              pool that would represent a fair cross section of the community. Based on the
 6              recommendations, it would also be medically inadvisable to do so.
 7
            3. As a result, the failure to grant a continuance of the trial date in this case would
 8
                likely result in a miscarriage of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A),
 9
                the ends of justice served by continuing the trial in this case outweigh the best
10
                interest of the public and the defendant to a speedy trial.
11
            IT IS THEREFORE ORDERED that the parties participate in a status conference on
12
     September 22, 2020 at 10:00 AM. The purpose of the status conference will be discuss a
13
     date on which the trial can be scheduled and take place without any potential impact on the
14
     health of all participants or the community.
15
16          IT IS FURTHER ORDERED that the period of time from the date of this order up to
17 and including the date to be set for the trial at the status conference, shall be excludable time
18 pursuant to 18 U.S.C. § 3161.
19          Dated this 20th day of July, 2020.
20
21
22
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28


      Order Continuing Trial
      United States v. Day, CR19-200-RSM – 2
